Citation Nr: 0612923	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  96-44 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for nerve and disc damage 
to cervical and thoracic segments of the spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on a period of active duty from August 
1970 to March 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision rendered by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO granted service connection for headaches and for sinus 
and upper respiratory disorder in a January 2006 rating 
decision.  This represents a complete grant of service 
connection for these disabilities sought on appeal.  
Consequently, these issues are not longer part of veteran's 
appeal.   


FINDING OF FACT

Nerve and disc damage to cervical and thoracic segments of 
the spine of unspecified etiology is first shown more than 
one year after the veteran's separation from service, and is 
not related to events, disease, or injury during military 
service.


CONCLUSION OF LAW

Nerve and disc damage to cervical and thoracic segments of 
the spine was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Service Connection - Nerve and Disc Damage 
to Cervical and Thoracic Segments of the Spine 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service medical records show that the veteran suffered a 
bruised chest after an accident occurred during a September 
1970 training exercise.  However, service medical records are 
void of any complaints, treatment, or diagnosis of nerve and 
disc damage to cervical and thoracic segments of the spine.  
While medical evidence of record shows that the veteran 
suffers from a current cervical spine disability, it is shown 
that the veteran was not treated for cervical spine 
complaints until years after separation from active service.  
Further, evidence of record details multiple subsequent neck 
injuries that occurred after separation from active service.  
A March 1988 private treatment note shows that the veteran 
suffered from cervical and upper thoracic stiffness and pain 
after an automobile accident.  In addition, private treatment 
notes and the veteran's testimony in a July 2004 hearing 
transcript indicate that he suffered from a slipped disc 
after sneezing in both 1975 and 1994.   

Competent medical evidence of record contains multiple 
medical opinions concerning whether the veteran's current 
cervical spine disability is related to an injury during 
active service.  In this case, the Board finds the opinions 
of the VA physicians in the November 2005 VA examination 
report and its December 2005 addendum to be entitled to great 
probative value compared to an August 2004 VA physician 
statement of record on the determination of whether the 
veteran's claimed cervical spine disability is related to an 
injury during active service.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

The November and December 2005 VA physicians' opinions 
contain coherent statements indicating that the veteran's 
cervical spine disease is not related to active service.  
After reviewing the veteran's claims folder, the November 
2005 VA examiner stated that the veteran suffered from 
current cervical spine disease without service record 
documentation that cervical pain was present during active 
service.  It was further noted that cervical spine changes 
were considered "chronic changes that cannot be traced to a 
particular event".

The Board acknowledges the August 2004 VA physician's 
statement which listed an opinion that the veteran's current 
cervical spine degenerative disc and joint disease with 
cervical spinal stenosis and radiculopathy were the result of 
an injury during active service.  The VA physician also noted 
that the veteran suffered from several rib cartilage 
fractures and hyperextension of the cervical spine as a 
result of the September 1970 injury in service.  However, the 
veteran's service medical records do not show that the 
veteran suffered from several rib cartilage fractures and 
hyperextension of the cervical spine during service.  It is 
specifically noted in a September 1970 service treatment note 
that the veteran only sustained a "bruised chest".  The 
Court has rejected medical opinions as immaterial where there 
was no indication that the physician had reviewed the 
claimant's service medical records or other relevant 
documents, which would have enabled him to form an opinion on 
service connection on an independent basis.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  Based on the 
immateriality of the August 2004 VA physician statement, the 
Board finds that each is considerably less probative than the 
November and December 2005 VA medical opinions.  


As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Entitlement to 
service connection for nerve and disc damage to cervical and 
thoracic segments of the spine is not warranted.

II. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, a substantially complete application for 
the veteran's service connection claim was received in 
January 1995.  Thereafter, in an August 1995 rating decision 
the RO denied the veteran's claim for entitlement to service 
connection for a cervical and thoracic spine disability.  The 
Board acknowledges that the section 5103(a) notice was sent 
to the veteran after the RO's decision that is the basis for 
this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed - before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  

Letters dated in July 2003 and December 2004 from VA issued 
by the RO as well as the Appeals Management Center (AMC) 
complied with the four notice requirements listed above.  
Moreover, to the extent that the veteran was not specifically 
advised to submit any pertinent evidence in his possession by 
these letters, he was given the text of 38 C.F.R. § 3.159 in 
the December 2003 supplemental statement of the case (SSOC).  
Consequently, he was aware of this provision.  

VA provided notice to the veteran after the August 1995 
rating action was promulgated.  Nevertheless, the Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.  Notice was provided by VA, 
and the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as discussed above.  Further, after the notice 
was provided, the case was readjudicated in the January 2006 
SSOC.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Therefore, the Board finds no 
defect in notice that results in any prejudice to the 
veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning these issues.

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  This notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the veteran was given notice of what type of 
information and evidence was needed to substantiate his 
service connection claim for nerve and disc damage to 
cervical and thoracic segments of the spine, but was not 
given notice of the type of evidence necessary to establish 
disability ratings or effective dates for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, private 
treatment records, and multiple VA examination reports have 
been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided with a VA examination.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to service connection for nerve and disc damage 
to cervical and thoracic segments of the spine is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


